            Case 1:19-cv-11010-VEC Document 1 Filed 11/27/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EVA’S PHOTOGRAPHY, INC.,

                               Plaintiff,                     Docket No. 1:19-cv-11010

        - against -                                           JURY TRIAL DEMANDED


 HVN, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Eva’s Photography, Inc. (“Eva’s Photography” or “Plaintiff”) by and through its

undersigned counsel, as and for its Complaint against Defendant HVN, LLC (“HVN” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of actress Jennifer Lawrence, owned and registered by Eva’s

Photography, a New York based professional photography company. Accordingly, Eva’s

Photography seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-11010-VEC Document 1 Filed 11/27/19 Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Eva’s Photography is a professional photography company the business of

licensing photographs to online and print media for a fee having a usual place of business at

8538 112 Street, Richmond Hill, New York 11418.

       6.      Upon information and belief, HVN is a domestic limited liability company duly

organized and existing under the laws of the State of New York with a place of business at 184

Thompson Street, #4, New York, New York 10012. Upon information and belief, HVN is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, HVN has operated its Instagram Story.

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Eva’s Photography owns a photograph of actress Jennifer Lawrence (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Eva’s Photography has at all times been the sole owner of all right, title and

interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-179-327.

       B.      Defendant’s Infringing Activities

       10.     HVN posted the Photograph on its Instagram Story as tool to promote its brand. A

screenshot of the Photograph on the Instagram Story is attached hereto as Exhibit B.
          Case 1:19-cv-11010-VEC Document 1 Filed 11/27/19 Page 3 of 4




       11.     HVN did not license the Photograph from Plaintiff for its Instagram Story, nor did

HVN have Plaintiff’s permission or consent to publish the Photograph on its Instagram Story.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     HVN infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Instagram Story. HVN is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by HVN have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to its attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF
            Case 1:19-cv-11010-VEC Document 1 Filed 11/27/19 Page 4 of 4




       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant HVN be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded its costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       November 27, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                 Attorneys for Plaintiff Eva’s Photography Inc.
